Citation Nr: 0828055	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  07-39 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD).

3.  Entitlement to an initial disability rating higher than 
10 percent for a left knee disability.

4.  Entitlement to an initial disability rating higher than 
10 percent for a right knee disability.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESSES AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from December 1998 to 
February 2004.  His awards include the Combat Action Ribbon.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2005 rating decision by the 
Louisville, Kentucky Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO denied service connection for a low back 
disability.  The RO granted service connection for several 
disabilities and assigned disability ratings for those 
disabilities.  The veteran has appealed the 30 percent rating 
assigned for PTSD, and the ratings of 10 percent each 
assigned for disability in the left and right knees.

The issues of service connection for a low back disability 
and initial ratings for the left and right knee disabilities 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

From separation from service in February 2004, the veteran's 
PTSD has been manifested by flattened affect, memory 
impairment, mood disturbances, and difficulty with work and 
social relationships, that produce occupational and social 
impairment with reduced reliability and productivity; without 
more severe manifestations such as dysfunctional speech, 
near-continuous panic, or violent actions that approach 
elimination of work and social relationships and functioning.


CONCLUSION OF LAW

From separation from service in February 2004, the veteran's 
PTSD has met the criteria for a 50 percent disability rating.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
§§ 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has appealed the initial 30 percent disability 
rating that the RO assigned for his PTSD.  Disability ratings 
are based upon the average impairment of earning capacity as 
determined by a schedule for rating disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate rating codes 
identify the various disabilities.  38 C.F.R. Part 4.  
An evaluation of the level of disability present also 
includes consideration of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
symptoms on the functional abilities.  38 C.F.R. § 4.10.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  At the time of the assignment of an initial 
rating for a disability following an initial award of service 
connection for that disability, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The veteran appealed the 
initial disability rating that the RO assigned effective from 
the veteran's separation from service in February 2004.  The 
Board will consider the evidence for the entire period since 
February 2004, and will consider whether staged ratings are 
warranted.

VA evaluates PTSD under a general rating formula for mental 
disorders.  That formula provides the following criteria for 
ratings of 30 percent and higher:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name  
.......................... 100 percent

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships  
............................................. 70 
percent


Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships  ........................... 50 percent

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events)
   ..................................................... 30 percent

38 C.F.R. § 4.130.

The veteran's service included service in Iraq.  A VA 
screening of the veteran in September 2004 for possible PTSD 
was positive.  He had a VA psychiatry consultation in 
December 2004, and the examining psychiatrist diagnosed PTSD.  
In 2005, the veteran was started on medications to address 
his PTSD.  The claims file contains records of VA outpatient 
mental health treatment, including medication and group and 
individual counseling, in 2006 and 2007.

In the December 2004 VA psychiatric consultation, the veteran 
reported having nightmares, flashbacks, and intrusive 
memories involving experiences in Iraq.  He indicated that he 
was disoriented when he awoke from nightmares, and that he 
kept himself busy in order to reduce the frequency of 
intrusive memories.  He stated that he lived with his fiancée 
and her two young children.  He reported feeling estranged 
from other social interaction, and having markedly diminished 
interest in activities.  He related having restricted affect, 
difficulty sleeping, hypervigilance, and an exaggerated 
startle response.  The examining psychiatrist concluded that 
the veteran had PTSD and major depression secondary to PTSD.  
The psychiatrist assigned a Global Assessment of Functioning 
(GAF) score of 51.  In March 2005, the veteran reported 
ongoing symptoms of low energy, poor concentration, disturbed 
sleep, social withdrawal, and difficulty with motivation.  He 
indicated that he was employed as a stocker in a warehouse.

The veteran had a VA psychology examination in July 2005.  
The veteran reported that he was employed in a warehouse.  He 
stated that he had recently married, and that he lived with 
wife and stepchildren.  He related that his leisure 
activities included going out to movies, restaurants, and 
shopping.  The examining psychologist found that the veteran 
was oriented and had normal speech.  His face appeared 
expressionless and sad.  He had good short term memory, but 
diminished long term memory.  The veteran indicated that his 
sleep was often interrupted by upsetting dreams, which caused 
him to thrash about.  The examiner listed an impression of 
PTSD with depressive features, and assigned a GAF score of 
59.

VA outpatient treatment notes from March 2006 reflect the 
veteran's report of hypervigilance, anxiety, tension, mood 
swings, and irritability.  He stated that he was unable to 
relax at home with his wife or children.  In May 2006, the 
veteran had a VA mental health evaluation for treatment 
purposes.  He was oriented and had normal speech.  He mostly 
avoided eye contact, and he appeared dysphoric and anxious.  
There was no indication of hallucinations or delusions.  The 
veteran reported having intrusive thoughts daily and 
nightmares almost nightly.  He related that such thoughts and 
nightmares were accompanied by an increased heart rate and 
increased anxiety, agitation, and irritability.  He reported 
chronic feelings of depression and detachment.  He reported 
that he lived with his wife and children, but often did not 
want to be around anyone.  He stated that this caused 
difficulty in his marriage and family life.  He reported 
hypervigilance, noting that he did not like to be close to 
other vehicles when he was driving, and that he was very 
sensitive to noises at home and at work.  The treating 
psychologist assigned a GAF score of 55.

In ongoing outpatient treatment in 2006, the psychologist 
noted that the veteran largely avoided eye contact, that his 
affect was blunted, and that he reacted nervously to near and 
distant sounds.  The veteran reported ongoing problems with 
sleep.  He related difficulty expressing emotions to his 
wife, and indicated that this caused strain in his marriage.  
In August 2006, the veteran reported that he was employed 
building cabinets, and that he experienced frustration and 
difficulty managing anger in his interactions with others at 
his workplace.  He related having fleeting suicidal ideation.  
Later in 2006, he noted challenges in dealing with anger, 
indicating that he removed himself from situations at work 
and at home in order to cool down.  In November 2006, the 
veteran reported having been laid off from his job.  He 
stated that in searching for work he needed to find a job 
with little social interaction.  He indicated that his 
avoidance of social interaction due to his PTSD symptoms 
affected his performance at work.  He related that he was 
restless, unable to relax, and increasingly troubled by 
intrusive thoughts.  In December 2006, the veteran reported 
that he had reapplied for a previous warehouse job, even 
though that job would likely aggravate physical disorders he 
had, because he knew he could work alone at that job.

In ongoing VA treatment in 2007, the veteran reported that he 
was again employed in stocking at a warehouse.  He related 
trouble in his home life, with his wife expressing that he 
communicated and interacted too little.  The treating 
psychologist noted that the veteran's affect was blunted, and 
that his speech and thought processes were clear.  The 
veteran reported that he was functioning at work and at home, 
although with stress in his interactions in both settings.  
He related ongoing sleep problems, anxiety, irritability, and 
nervous energy.  He reported having panic attacks.  He 
described increased use of alcohol to block out intrusive 
memories.

In June 2008, the veteran and his wife testified at a Travel 
Board hearing at the RO before the undersigned Veterans Law 
Judge.  The veteran indicated that his PTSD symptoms limited 
his functioning at work and away from work.  He related that 
the ability to work by himself was an important aspect of his 
warehouse job.  He reported that when he attended a festival 
with his wife, he had felt extremely anxious, as though he 
could not breathe.  He stated that he had resolved not to go 
again to any crowded public gatherings.  He described extreme 
nervousness with driving, needing to avoid proximity to other 
moving or parked cars.  He stated that his wife drove when 
they had to go to congested areas.  He reported that noises 
startled him and made his heart rate race.  He related recent 
behavior of cutting on his arms when he was anxious and 
upset.  He indicated that his mood and behavior related to 
PTSD put stress on his wife and children.

The veteran's wife reported that the veteran had problems 
with his memory, and did not recall things that they 
discussed.  She indicated that the veteran kept to himself.  
She stated that they tried to adjust their sons' activities, 
for example not having toy guns, to avoid increasing the 
veteran's stress.

The evidence indicates that the veteran's PTSD produces 
occupational and social impairment that reduces his 
reliability and productivity.  His irritability and anxiety 
in interacting with people limits the type of employment he 
can hold.  His flattened affect and emotional withdrawal 
strains his marriage and family life.  His nervousness and 
anxious reactions to crowds, traffic, and noises limit his 
activities.  There is evidence of memory impairment and mood 
disturbances.  He has difficulty establishing and maintaining 
effective work and social relationships.  The effects of the 
veteran's PTSD are consistent with the criteria for a 50 
percent disability rating.  The evidence shows that level of 
impairment fairly consistently since his separation from 
service in 2004.  The Board therefore grants a 50 percent 
rating effective from the date of service connection.

Overall, the veteran's PTSD does not warrant a rating higher 
than 50 percent.  While his work and family life are 
adversely affected by his PTSD, he retains some ability to 
function at work and at home.  His PTSD does not disorient 
him or distort his speech.  His chronic anxiety with 
intermittent panic reactions does not rise to the level of 
near-continuous panic.  He maintains his personal appearance, 
performs routine activities, and ultimately controls his 
impulses, refraining from violence.


Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a) (West 2002); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002); 38 C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).  

The veteran appealed the initial rating for PTSD that the RO 
assigned in an August 2005 rating decision.  In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service connection claim has been more than substantiated, it 
has been proven, thereby rendering 38 U.S.C.A. § 5103(a) 
notice no longer required because the purpose that the notice 
is intended to serve has been fulfilled.  Dingess v. 
Nicholson, 19 Vet. App. 473, 490 (2006); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  The appellant bears the burden of 
demonstrating any prejudice from defective notice with 
respect to the downstream elements.  Goodwin v. Peake, 22 
Vet. App. 128 (2008).  That burden has not been met in this 
case.

Nevertheless, the record reflects that the veteran was 
provided a meaningful opportunity to participate effectively 
in the processing of his claim such that the notice error did 
not affect the essential fairness of the adjudication now on 
appeal.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
The veteran was notified that his claim was awarded with an 
effective date of February 29, 2004, the day after his 
separation from service, and a 30 percent rating was 
assigned.  He was provided notice how to appeal that 
decision, and he did so.  He was provided a statement of the 
case that advised him of the applicable law and criteria 
required for a higher rating, and he demonstrated his actual 
knowledge of what was required to substantiate a higher 
rating in his testimony presented at his hearing before the 
undersigned Veterans Law Judge.  Although he was not provided 
pre-adjudicatory notice that he would be assigned an 
effective date in accordance with the facts found as required 
by Dingess, the RO established as an effective date the day 
after his separation from service, which is the earliest date 
permitted by law.  38 U.S.C.A. § 5110(b)(1) (West 2002).  
Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

With respect to the veteran's appeal of the rating for PTSD, 
VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran mental health 
examinations that included opinions as to the severity of the 
veteran's PTSD, and afforded the veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the PTSD rating issues have been obtained 
and associated with the veteran's claims file; and the 
veteran has not contended otherwise.  VA has substantially 
complied with the notice and assistance requirements, and the 
veteran is not prejudiced by a decision on that claim at this 
time.


ORDER

Entitlement to a 50 percent disability rating for PTSD is 
granted, effective from the veteran's separation from service 
in February 2004.


REMAND

Additional evidence is needed with respect to the veteran's 
claims for service connection for a low back disability and 
higher ratings for left and right knee disabilities.

The veteran reports that during service he fell from a truck 
and injured his low back.  He states that he has had low back 
pain since that injury.  His service medical records include 
reports of low back pain.  Records of VA medical treatment 
after service include reports of chronic back pain and x-ray 
findings of lumbosacral spondylosis and spondylolysis.  The 
veteran had VA medical examinations in July 2005, but those 
examinations did not address the condition of his back.  The 
Board will remand the back disability issue for the veteran 
to receive a VA examination of his back, with the examiner to 
provide an opinion regarding the likelihood that current 
disability of the low back is related to service.

The veteran has appealed the ratings of 10 percent each for 
patellofemoral pain syndrome in the veteran's left and right 
knees.  The RO evaluated the knee disabilities under 
38 C.F.R. § 4.71a, Diagnostic Codes 5024 and 5261, based on 
pain and limitation of motion.  The veteran reports that, in 
addition to those manifestations, his knees have also 
developed the problem of buckling and giving way.  When a 
knee has both arthritis and instability, separate disability 
ratings may be assigned for instability and limitation of 
motion.  See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998); Esteban v. 
Brown, 6 Vet. App. 259 (1994).  Instability was not found in 
either knee on VA examination in July 2005; but in more 
recent VA outpatient treatment and the June 2008 hearing the 
veteran reported giving way of the knees.  The Board will 
remand the knee rating issues for a new VA examination, with 
particular attention to whether there is objective evidence 
of instability in either knee.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
orthopedic examination to address the 
likely etiology of any current low back 
disability and the current manifestations 
of left and right knee disabilities.  The 
examiner should be provided with the 
veteran's claims file for review.

Taking into consideration the examination 
findings and the information in the claims 
file, the examiner should indicate a 
diagnosis for any current low back 
disability, and should express an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any currently diagnosed 
low back disability is causally related to 
service.

The examiner should report the current 
manifestations of disabilities of the left 
and right knees.  In particular, the 
examiner should state whether there is 
objective evidence of instability in 
either knee.  If instability is present, 
the examiner should characterize the 
extent of such instability as slight, 
moderate, or severe.  The examiner should 
also note the ranges of motion of each 
knee, in degrees; and should note whether 
there is additional impairment of function 
due to such factors as pain on motion, 
weakened movement, excess fatigability, 
diminished endurance, or incoordination.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's remanded claims 
can be granted.  If any claim remains less 
than fully granted, the RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


